DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-13 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azar et al. 20100332513 herein Azar.
Per claim 1, Azar discloses: one or more processors; and a non-transitory machine-readable medium storing instructions that, when executed, cause the one or more processors to execute a controller to: (fig. 5, ¶0032The computer 82 comprises a processor 84, which may be configured, e.g., to execute instructions that form an architecture of a system 86 presented herein, which is configured to prioritize the refreshing of items 14 provided in response to queries, and where respective items 14 corresponding to a source item 18 retrieved from a source item host 16 accessible to the computer 82) detect a first data update received at a data cache associated with a first of a plurality of data sources; (0032; Within this exemplary scenario 80, the system 86 may comprise a refresh utility computing component 88, which may be configured to compute a refresh utility of the items 14 stored in the item cache 12. This computing may be achieved for respective items by predicting a query frequency 32 of queries requesting the item 14; by predicting an update frequency 36 of the source item 18 by the source item host 16; and by computing a refresh utility of the item 14 based on the query frequency 32 and the update frequency 36.;) generate a time of arrival value associated with a time at which the update was received at the data cache; (¶0027 and 0032; update frequency; examine notes that the time of arrival value is merely an indicator of when the item was written or refreshed in the cache) adjust one or more parameters in a machine learning model based (¶0040; Probabilistic classifiers may be developed to predict the dynamics of such frequencies of querying of respective items 14. For example, machine learning methods may be trained on data so as to learn to predict queries for an item 14 containing information) on the time of arrival value; and generate a predicted time of arrival value based on the one or more parameters, wherein the predicted time of arrival value corresponds to a predicted arrival time of a second data update to the data cache for the first data source (¶0027 and fig. 4; various items 14 of the item cache 12 based on a query frequency 32 of queries requesting the respective items 14 and on an update frequency 36 of corresponding source items 18 by the source item host 16. The query frequency 32 of an item 14 may be predicted based on a query history 34 (e.g., an aggregate web browsing history indicating the web-accessible items that users have recently requested; a log of web search queries that have been executed against a web search engine; or a log of database queries that have been applied against a database.) The query history 34 may be analyzed to identify queries specifying respective items 14, and an update frequency 36 (indicated in this exemplary scenario 30 as a qualitative metric) may be predicted for the item 14. The update frequencies 36 may also be 
Per claim 2, Azar discloses: wherein the controller generates a rate of update value based on the predicted arrival time (¶0027 and fig. 4; various items 14 of the item cache 12 based on a query frequency 32 of queries requesting the respective items 14 and on an update frequency 36 of corresponding source items 18 by the source item host 16. The query frequency 32 of an item 14 may be predicted based on a query history 34 (e.g., an aggregate web browsing history indicating the web-accessible items that users have recently requested; a log of web search queries that have been executed against a web search engine; or a log of database queries that have been applied against a database.) The query history 34 may be analyzed to identify queries specifying respective items 14, and an update frequency 36 (indicated in this exemplary scenario 30 as a qualitative metric) may be predicted for the item 14. The update frequencies 36 may also be predicted, e.g., using an update frequency predictor 38 that predicts the update frequencies 36 of source items 18 corresponding to respective items 14 in the item cache 12).
Per claim 3, Azar discloses: wherein the rate of update value comprises a percentage represented by an elapsed time since the first data update divided by a delay time until the predicted arrival time of the second data update
Per claim 4, Azar discloses: wherein the machine learning model comprises a gradient descent model (¶0068; approximates the allocation of refresh probabilities based on the improvement in the aggregate refresh utility that may be achieved thereby. In particular, the allocation of refreshing may be modeled as a gradient descent problem involving an iterative and incremental allocation of the refresh probabilities).
Per claim 8, Azar discloses: wherein each of the plurality of data sources comprises a unique identifier (¶0046; First, the criteria 114 may be evaluated to determine the source item type 118, such as by a source item type identifier 122. As one example, the source item type identifier 122 might comprise a Bayesian classifier system, which may be configured to classify the source item 18 according to the extracted source item criteria 114 as a source item type (e.g., a professional news site, a personal weblog, an image gallery, or an academically produced data source).
Per claim 9, Azar discloses: wherein the first data update comprises a data stream including a first identifier associated with the first data source (¶0046; First, the criteria 114 may be evaluated to determine the source item type 118, such as by a source item type identifier 122. As one example, the source item type identifier 122 might comprise a Bayesian classifier system, which may be configured to classify the source item 18 according to the extracted source item criteria 114 as a source item type (e.g., a professional news site, a personal weblog, an image gallery, or an academically produced data source).
Claims 10-13 are the non transitory claims corresponding to the system claims 1-4 and are rejected under the same reasons set forth in connection with the rejection of claims 1-4.
Claims 16-19 are the method claims corresponding to the system claims 1-4 and are rejected under the same reasons set forth in connection with the rejection of claims 1-4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7, 14-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azar in view of Kukreja et al 20210014221 herein Kukreja.
Per claim 5, Azar discloses using a gradient decent model (which is known to one of ordinary skill in the art to be used with linear regression) to predict the update frequency time value but does not specifically disclose: wherein the gradient descent model generates the predicted time of arrival value based on a linear regression of the one or more parameters. 
However, Kukreja discloses: wherein the gradient descent model generates the predicted time of arrival value based on a linear regression of the one or more parameters (¶0047; Linear regression can be performed as a single-step operation (using the so-called Normal Equation) or an iterative operation (using gradient descent). Because it is non-iterative, the Normal Equation approach is more computationally efficient compared to gradient descent when the number of input variables is small (e.g., less than ten thousand), but can be slower than gradient descent when a large number of input variables are involved. For purposes of computing timeout parameter values, either approach is suitable).
It would have been obvious to one having ordinary skill in the art at to combine the teachings of Azar’s gradient descent model in predicting the update frequency with Kukreja’s linear regression algorithm because it minimizes cost function for machine learning. For purpose of computing linear regression will be more efficient when a large number if input variables are involved (¶0047).
Per claim 6. Kukreja discloses: wherein the first data source comprises an on-premise infrastructure controller that controls a plurality of infrastructure device (fig. 8).
Per claim 7. Kukreja discloses: wherein the first data source comprises an infrastructure device (fig. 8).
Claims 14-15 are the non-transitory claims corresponding to the system claims 5-6 and are rejected under the same reasons set forth in connection with the rejection of claims 5-6.
Claims 20 are the method claims corresponding to the system claim 5 and are rejected under the same reasons set forth in connection with the rejection of claim 5.

Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138